Title: From George Washington to Moustier, 7 February 1788
From: Washington, George
To: Moustier, Eléanor-François-Elie, comte de



Sir,
Mount Vernon February 7th 1788

I have received the letter which your Excellency did me the honor to address to me on the 24th of January, and take the earliest occasion of expressing my warmest acknowledgments for your favourable opinion as well as offering my sincerest congratulations on your safe arrival in this country. I am at the same time to return you my thanks for the trouble you had the goodness to take in conveying to me the letters of my noble friends the Marquis de la Fayette and the Chevr de la Luzerne, indeed nothing was wanting to the pleasure afforded by their communications, but that of having received them at your hands and thereby having had an opportunity of demonstrating the promptitude of my attention to their recommendations. In the mean time I have taken the liberty (which I beg your Excellency to excuse) of remitting my answers for them to your care.
The fidelity, honour & bravery of the troops of your nation, to which I have been a witness; the enlightened sentiments of patriotism and the delicate feelings of friendship which have actuated great numbers of your compatriots, with whom I may bost the happiness of being intimately connected; and above all that lively interest which your illustrious Monarch and his faithful subjects took in the success of the American Arms and the confirmation of our Independence have endeared the National Character to me, formed attachments and left impressions which no distance in time or contingency in event can possibly remove. Though but a private citizen myself and in a measure secluded from the world, I am conscious the assertion will be founded, while I venture to affirm such are the feelings & such the affections of the American People.
Deprived of the felicity of having been able to form a personal acquaintance with your Excellency, by your arrival at a distance: it is mine peculiarly to regret that misfortune and earnestly to wish some favorable circumstance may hasten the moment so desirable to me. And I pray you will be persuaded that I should

be truly happy to receive you, in the plain unceremonious American style, on the banks of the Potowmack.
The partial knowledge of your merits which had preceded your advent and the very honorable testimonials of our friends in France, added to the advantage you possess in being the Representative of a Sovereign, (the earliest, most faithful & most powerful Ally of these infant States) cannot fail to make your presents extremely agreeable to Congress and the American People.
Permit me to add the assurance, Sir, that your Mission cannot be more acceptable, to, or your friendship more flattering to any American, than to him who hath the honour to subscribe himself Sir Yr Excellency’s &c.

Go. Washington

